DETAILED ACTION
Summary
	This is an Allowability Notice for the application filed 18 September 2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/IB2019/054460 filed 29 May 2019, which has PRO 62/679,402 filed 01 June 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4: add a period to the end of the claim;
Claim 5: “wherein the A block is present in a range from 5 to 30 weight percent…”;
Claim 8: “…polymerization of cyclic ethers
Claim 9: “wherein the Mn of the triblock copolymer is 60-500 kDa”;
Claim 18: “wherein the triblock copolymer solution [[has ]]contains the triblock copolymer in a range from…”;
Claim 19: “wherein the [[film ]]precursor article is formed using a notch bar coater…”; and
Claim 20: “having a coating gap in a range from 
Authorization for this examiner’s amendment was given in an interview with ADRIAN PISHKO (57,800) on 06 July 2022.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed inventions are directed to or include a porous membrane comprising a triblock copolymer having a B block being a hydrogenated vinyl aromatic monomer, a C block being a rubbery block, and an A block derived from a ring-opening polymerization. The B block further has a glass transition temperature of at least 110°C and 30-90 wt.% of the total weight of the triblock copolymer, the C block further has a glass transition temperature of at most 25°C and 10-70 wt.% of the triblock copolymer. The closest prior art of record, LASKOWSKI et al. (US PGPub 2019/0359778 A1, now US Patent 10,889,692 B2 and having an earliest effective filing date of 13 February 2018, disqualified as prior art under 35 USC 102(b)(1) because of the same inventive identity), discloses the same ABC triblock copolymer useful as a membrane (membrane: p0007). No other prior art teaches or suggests the combination of glass transition temperatures, relative weight percentages of each block of the triblock copolymer, and the triblock copolymer composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777